Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-13-2009

Rodriguez v. Our Lady Lourdes Med
Precedential or Non-Precedential: Precedential

Docket No. 06-5207




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Rodriguez v. Our Lady Lourdes Med" (2009). 2009 Decisions. Paper 1962.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1962


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 06-5207


        RENEE RODRIGUEZ; BARBARA KING, In the Name of the United
             States Government Pursuant to the False Claims Act, 31
            U.S.C. Section 3730, and Individually Pursuant to the New
                  Jersey Conscientious Employee Protection Act

                                               Appellants

                                          v.

                 OUR LADY OF LOURDES MEDICAL CENTER




                     Appeal from the United States District Court
                            for the District of New Jersey
                        (D.C. Civil Action No. 06-cv-00129)
                     District Judge: Honorable Robert B. Kugler


                     Submitted Under Third Circuit LAR 34.1(a)
                                December 1, 2008


          Before: AMBRO, WEIS, and VAN ANTWERPEN, Circuit Judges

                         (Opinion filed December 30, 2008)

               ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

       IT IS NOW ORDERED that the published Opinion in the above case filed December
30, 2008, be amended as follows:
       On pages 11–12, starting at the fourth line from the bottom, replace

             As such, we will uphold the District Court’s dismissal only if,
             accepting “all well pleaded factual allegations as true and
             draw[ing] all reasonable inferences from such allegations in
             favor of the complainant,” it is clear that Rodriguez and King
             cannot prove a set of facts that would entitle them to relief.
             Worldcom, Inc. v. Graphnet, Inc., 343 F.3d 651, 653 (3d Cir.
             2003).

with

             As such, we “accept all factual allegations as true, construe the
             complaint in the light most favorable to the plaintiff, and
             determine whether, under any reasonable reading of the
             complaint, the plaintiff may be entitled to relief.” Id. at 233
             (quoting Pinker v. Roche Holdings Ltd., 292 F.3d 361, 374 n.7
             (3d Cir. 2002)).

                                         By the Court,


                                         /s/ Thomas L. Ambro, Circuit Judge

Dated: January 13, 2009
tmm/cc: Ross Begelman, Esq.
        Brian P. Flaherty, Esq.
        Gregory A. Lomax, Esq.
        Stuart A. Minkowitz, Esq.
         Marc M. Orlow, Esq.
         Drew A. Wixted, Esq.




                                            2